                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MorningStar Fellowship Church,       )
                                     )                  Civil Action No.: 0:18-cv-03077-JMC
                     Plaintiff,      )
                                     )
v.                                   )
                                     )                        ORDER AND OPINION
York County South Carolina, James E. )
Baker, and Houston “Buddy” Motz,     )
                                     )
                     Defendants.     )
___________________________________ )

       Defendants York County South Carolina (“County”), James E. Baker (“Baker”), and

Houston “Buddy” Motz (“Motz”) (collectively, “Defendants”) move this court for dismissal of

Plaintiff MorningStar Fellowship Church’s (“MorningStar”) Complaint (ECF No. 1). (ECF No.

15.) Subsequent to Defendant’s filing of its Motion to Dismiss, MorningStar moved to amend its

Complaint. (ECF No. 28.) The court GRANTS IN PART and DENIES IN PART Defendants’

Motion to Dismiss and GRANTS MorningStar’s Motion to Amend.

              I. RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       MorningStar is “an evangelical church operating primarily in Fort Mill, York County,

South Carolina.” (ECF No. 1 at 1.) It describes itself as a “large . . . international ministry that

reaches virtually every nation,” including by publishing books that have been bestsellers and

translated into over fifty (50) languages and hosting an internet television network and Christian

conferences on its properties in Fort Mill. (Id. at 3 ¶¶ 12–14.) Those properties were once owned

and operated by the large evangelical ministry known as PTL, formerly headed by Jim and Tammy

Bakker. (Id. at 3 ¶ 15.) MorningStar purchased the properties in 2004. (Id. at 4 ¶ 19.) One of

these properties, and the subject of this lawsuit, is the Heritage Tower (“Tower”), a twenty-one



                                                 1
story, partially-completed building consisting of five hundred (500) plus residential rooms. (Id. at

6 ¶ 25.) In 1989, Jim Bakker was convicted for overselling memberships to the Tower. (Id. at 6

¶ 28.) See also United States v. Bakker, 925 F.2d 728 (4th Cir. 1991). Plaintiffs allege the Bakker

case “is relevant because [MorningStar] became the subject of anti-religious and anti-Christian

comments by County officials, with at least one public official, namely . . . Motz, attempting to

falsely suggest that PTL and MorningStar are one in the same.” (Id. at 7 ¶ 33.)

       Since purchasing the PTL properties in 2004, MorningStar renovated one building at a

time, obtaining construction permits as needed. (Id. at 21 ¶ 81.) When MorningStar was ready to

begin renovation of the Tower, the County “mandated a ‘Development Agreement,’” pursuant to

the South Carolina Local Government Development Agreement Act (“SCLGDAA”). 1 (Id. at 21

¶ 82; 22 ¶ 87.)       On November 5, 2007, the County passed two ordinances regarding the

Development Agreement with MorningStar, and on January 13, 2008, MorningStar and the County

entered into a Development Agreement (“Agreement”) with a five-year term. (Id. at 22 ¶ 86; 23

¶ 93.) The Agreement provided for demolition of the Tower if certain conditions were not met by

MorningStar:

       [w]ithin 180 days of County approval of the commercial site plan for the Property,
       should [MorningStar] or its contractor be unable to obtain bid, performance and
       payment bonds from an A+ Best rated insurer or letters of credit from a national
       bank or substantial equivalent acceptable to County, then this Development
       Agreement shall be deemed null and void. At such time, the Tower shall be
       demolished, with all costs for its demolition borne by [MorningStar].

(ECF No. 1-2 at 5.)




1
  Under the SCLGDAA, “[a] local government may establish procedures and requirements, as
provided in this chapter, to consider and enter into development agreements with developers. A
development agreement must be approved by the governing body of a county or municipality by
the adoption of an ordinance.” S.C. Code Ann. § 6-31-30 (West 2019).
                                                 2
        On March 5, 2010, the County “notified MorningStar that it was ‘in default’” of the

Agreement “because MorningStar, supposedly, had not provided the [C]ounty with [the required]

performance and payment bonds.” (ECF No. 1 at 40 ¶ 168.) MorningStar responded to the notice

of default by letter to the County on March 9, 2010. (Id. at 40 ¶ 170.) MorningStar alleges that

under the Agreement, the County was required to provide MorningStar with “formal notification

in writing . . . of approval of the site development plan, which was the prerequisite that would

trigger the bonding process, under a 180-day time frame from the formal notification of approval.”

(Id. at 42 ¶ 176.) MorningStar alleges the County never delivered any such notification to

MorningStar. (Id.) Instead, according to MorningStar, “the [C]ounty answered [MorningStar]’s

inquiry about the status of the Site Plan approval [by informing MorningStar] the [C]ounty was

about to issue the default notice.” (Id. at 41 ¶ 175.) MorningStar attempted to “work out any

misunderstandings” with the County according to “provisions . . . in the . . . Agreement for working

out such misunderstandings,” but the County “continued to maintain [MorningStar] was in

default.” (Id. at 42 ¶ 177.) MorningStar believes

        [the] County did everything in its power to conceal the site plan, to conceal the
        approval process, to avoid clarification on the approval by refusing to respond to
        notices and information requests, delivered by certified mail, from MorningStar, all
        in an attempt to achieve their true intention of invoking an unconstitutional
        demolition clause to destroy sacred church property central to MorningStar’s
        worship.

(Id. at 42 ¶ 178.)

        For the next eighteen (18) months after the County issued the default notice, the parties

attempted to mediate. (Id. at 42 ¶ 179.) MorningStar maintained it had not received notice of site

approval, as required by the Agreement, while the County maintained “it had given notice when it

supposedly communicated with private engineers in Charlotte, North Carolina[,] who [had] been

working on the project on behalf of MorningStar.” (Id. at 43 ¶¶ 180–83.) MorningStar alleges

                                                 3
this was in “direct violation of how official notices were to be given personally to MorningStar

President and Pastor Rick Joyner Joyner by Certified Mail.” 2 (Id. at 12 ¶ 58; 17 ¶ 68; 43 ¶ 184.)

MorningStar asserts that by issuing the default, “the [C]ounty effectively prohibited MorningStar

from being able to secure any bonding or financing of the Tower project.” (Id. at 44 ¶ 186.) This

in turn left MorningStar unable to remedy the default because “no prudent financial institution

would issue a bond on a project already in ‘default’ by a municipality.” (Id. at 44 ¶ 187.) The

default caused MorningStar “to suffer serious financial losses from the County’s arbitrary ‘default’

declaration, including losses of engineering funds and other reconstruction expenses, as well as

make all of its other financial needs nearly impossible.” (Id. at 44 ¶ 188.) Still, MorningStar and

two County Commissioners (representing the County) were able to reach an agreement during

mediation. (Id. at 45 ¶ 189.) However, the York County Council (“Council”) unanimously

rejected the settlement, including the two Commissioners who had negotiated the settlement. (Id.

at 45 ¶ 190.)

       On January 24, 2013, MorningStar sued the County in the York County Court of Common

Pleas, seeking declaratory judgment regarding “the County’s apparently arbitrary actions under

the . . . Agreement, by its use of a so-called ‘default’ mechanism to actively prevent MorningStar

from getting bonding that was needed to complete [its] obligations under the [A]greement.” (Id.

at 47 ¶¶ 198–99.) The County counterclaimed, seeking destruction of the Tower pursuant to the

Agreement’s demolition clause. (Id. at 48 ¶¶ 200–01.) The County filed its counterclaim on March

25, 2013, “more than five years after execution of the . . . Agreement[] and after any authority that

the County may have had under the . . . Agreement[] to bring about destruction of the Tower, had



2
  Under the Agreement, “[a]ll notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when mailed by certified or registered mail, postage
prepaid, addressed as follows . . . .” (ECF No. 1-2 at 17.)
                                                 4
already expired.” (Id. at 50 ¶ 210.) During discovery, “MorningStar found shocking evidence,

which showed the County’s true intentions with regard to the church, revealing the County’s

unconstitutional discriminatory attitude against [MorningStar] in its exercise of religious

activities.” (Id. at 51 ¶ 213.) Specifically, MorningStar discovered two emails it describes as

“slanderous” and “defamatory.” (Id. at 51 ¶¶ 214–15.) The first, sent by Defendant Motz,

Chairman of the Council, on January 22, 2010, states,

       Thanks Jim. I see them as being in the same mode as the old PTL, and just as
       scheming. They are only out to fleece the investors of the units and bilk them for
       every dime they can get. The [C]ounty has delayed this for too long and I see no
       reason for us to allow them to continue further. It would not be accepted for other
       businesses and it should not be allowed for them.

(Id. at 51 ¶ 215.) (See also ECF No. 1-3 at 1.) Motz sent the email to ten other County officials

including County Commissioners, Assistant County Managers, the Clerk to the Council, the

County Attorney, a Council member, Executive Assistants to the County Manager, and the

Director of the York County Planning and Development Services Department. (Id. at 55 ¶¶ 229,

231–39.) MorningStar asserts that Defendant Motz’s “email sets out a clear example of anti-

Christian discrimination, and unleashes a shocking tirade of petty vindictiveness and an all-out

assault on religious freedom that the First Amendment sets out to protect Americans against,

especially from government officials.” (Id. at 54 ¶ 225.)

       The second email, sent about twenty (20) minutes before the email from Motz, was sent by

Defendant Baker. (Id. at 57 ¶ 241.) (See also ECF No. 1-3 at 1–2.) Baker wrote that he “believe[d]

the [C]ouncil should take a strong stance and give notice of default to MorningStar if they cannot

provide the financial assurances that were promised in the . . . Agreement that they signed on April

28, 2008.” (Id. at 57 ¶ 243.) Baker’s email was sent to three Council members, including the Vice




                                                 5
Chairman, and several of the same recipients of Motz’s email. (Id. at 63 ¶¶ 270–75; 64 ¶ 276.)

MorningStar alleges that

       [t]he vindictive emails, and the policy that followed those emails, and the tone that
       was set by the wording of those emails, were designed to orchestrate, and carry out
       a [C]ounty policy against [MorningStar] and to prevent and obstruct the church and
       its members from carrying out their freedom of worship as they see fit, a freedom
       that is protected by the First Amendment of the United States Constitution.

(Id. at 65 ¶ 282.) MorningStar further alleges that the County’s constitutional violations “are

ongoing and continuous” because the County “continues to take away and to prevent MorningStar

from engaging in its constitutionally-protected worship under the First Amendment . . .[,] the act

of completing the Tower, which MorningStar considers an act of worship to God.” (Id. at 71 ¶¶

303–04.)

       Additionally, MorningStar alleges the County has entered into only three development

agreements since the passage of the SCLGDAA. (Id. at 72 ¶ 306.) Since MorningStar is the only

religious organization with which the County has a development agreement, MorningStar believes

the County singled out MorningStar by requiring that it enter into a development agreement. (Id.

at 72 ¶ 308.) According to MorningStar, its Agreement with the County “is the only development

agreement that [the County] has ever entered into in which it required any private citizen or entity

to destroy property, in the event of non-performance.” (Id. at 73 ¶ 312.) Thus, MorningStar alleges

that “as an act of individually-targeted discrimination, the County has placed more stringent

requirements against MorningStar, by forcing it into a[n] . . . Agreement which would lead to the

destruction of its property, than it has placed on any other person or organization in the County,

including private real estate developers.” (Id. at 72 ¶ 309.)

       In sum, MorningStar alleges that

       [t]he county’s disparate use of its three development agreements, in favoring the
       two developers but, in the words of the former County Manager, taking a “strong

                                                 6
       stance” against [MorningStar], by seeking destruction of a sacred Tower, not only
       violates [MorningStar]’s constitutional right to Equal Protection under the
       Fourteenth Amendment, but also violates [MorningStar], and its members[’] []
       rights to free exercise of religion under the First Amendment of the United States
       Constitution.

(Id. at 76 ¶ 326.) MorningStar also claims that it has “suffered damages in the amount of at least

$11,889,000, which is the most recent estimate of the value of the Tower that it has been unable

to use as a result of the [C]ounty’s actions[;] MorningStar has [also] suffered damages above that

amount for its loss in the use of the Tower.” (Id. at 77 ¶ 329.)

       Based on these allegations, MorningStar asserts the following causes of action: (1)

“violation of the free exercise clause of the First Amendment of the United States Constitution as

to all Defendants” (id. at 78–79 ¶¶ 331–35); (2) an “equal protection clause violation . . . of the

United States Constitution as to all Defendants” (id. at 79–81 ¶¶ 336–41); (3) a “due process clause

[] violation of the [Fifth] and [Fourteenth] Amendments [of the] United States Constitution as to

all Defendants” (id. at 81–83 ¶¶ 342–47); (4) “violation of the South Carolina Religious Freedom

Act” (id. at 83 ¶¶ 348–49); (5) violations42 U.S.C. of § 1983 as to Motz and Baker (id. at 84 ¶¶

350–51); (6) violations of 42 U.S.C. § 1985 as to Motz and Baker (id. at 84–85 ¶¶ 352–53); (7)

injunctive relief as to the County (id. at 85–86 ¶¶ 354–55); (8) violation of Article 1, Section 2 of

the South Carolina Constitution (id. at 86 ¶¶ 356–57); (9) violation of Article 8, Section 17 of the

South Carolina Constitution (id. at 86–87 ¶¶ 358–59); and (10) declaratory judgment under 28

U.S.C. § 2201 as to all Defendants (id. at 87–93 ¶¶ 360–61).

       For relief, MorningStar requests “a judgment on the merits of all the causes of action set

forth above”; “a restraining order against [the] County to prevent it from continuing to apply a

‘default’ designation against MorningStar under the . . . Agreement . . . that expired on or about

January 12[,] 2013”; “a permanent injunction . . . against [the] County preventing it from taking



                                                 7
any action to destroy the . . . Tower”; “a trial by jury on any and all issues to w[hich] there may be

a genuine question of fact”; “monetary damages . . . in an amount to be determined by a jury, for

MorningStar’s loss of use of [the] Tower as a result of the County’s unconstitutional actions”; and

attorney’s fees and costs. (Id. at 93–94.)

        On January 11, 2019, Defendants filed a Motion to Dismiss. (ECF No. 15.) In their

Memorandum in Support, Defendants argue MorningStar’s claims are barred by the statute of

limitations, and the doctrine of res judicata applies because this action is duplicative of the prior

litigation filed by MorningStar in South Carolina’s state courts. (ECF No. 15-1 at 1.) Baker and

Motz argue they are also entitled to dismissal because MorningStar has failed to allege facts giving

rise to any cognizable claim against either Baker or Motz. (Id. at 2.) On February 8, 2019,

MorningStar responded in opposition to Defendants’ Motion. (ECF No. 24.) In response to

Defendants’ res judicata argument, MorningStar argues the case before this court is factually and

legally distinct from the state court case, namely because it sets forth multiple constitutional claims

and is based in equity. (Id. at 2.) As to Defendants’ statute of limitations defense, MorningStar

contends their case is mainly based in equity, and therefore, is not bound by any statute of

limitations. (Id.) According to MorningStar, under South Carolina law, the statute of limitations

is ten (10) years if the action has no defined statute of limitations. (Id.) Thus, MorningStar argues

a ten-year statute of limitations applies to this case. (Id.)

        On February 21, 2019, the court held a hearing on Defendants’ Motion. (ECF No. 27.) On

April 18, 2019, MorningStar moved to amend its Complaint “to add a cause of action for violation

of the federal Religious Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§

2000cc–2000-cc-5.” (ECF No. 28 at 1.) In its Proposed First Amended Complaint, MorningStar

asserts Defendants violated RLUIPA by “refus[ing] to [g]rant MorningStar a basic, routine, limited



                                                   8
building permit on August 24, 2017.” (ECF No. 28-1 at 94 ¶ 363.) MorningStar alleges that it

requested this building permit on June 30, 2017, and that “[t]he very maintenance and upkeep of

its sacred Tower is considered by MorningStar to be an act of worship, which is protected by the

First Amendment of the United States Constitution.” (Id. at 98 ¶ 378–79.) The County denied

MorningStar’s request by letter dated August 24, 2017, stating, “[n]o restoration activities are

authorized for this building, and in light of the ongoing litigation, the violation of the Planned

Development Plan adopted by the . . . Council [o]n January 10, 2005, and the . . . Agreement, the

permit application is denied.” (Id. at 99 ¶ 385; 100–01 ¶ 390.) MorningStar alleges that this denial

“has imposed a substantial burden on [MorningStar’s] religious exercise in violation of RLUIPA”

because the County has not demonstrated that denying the permit furthers a compelling

governmental interest using the least restrictive means, and the denial “constitutes discrimination

against MorningStar on the basis of religion or religious denomination.” (Id. at 108–09 ¶¶ 416–

18.)

       On May 2, 2019, Defendants filed a Response in Opposition to MorningStar’s Motion to

Amend. (ECF No. 31.) Defendants argue that “[a]s for the new RLUIPA claim, [MorningStar]

has failed to state a viable cause of action and this claim (like all of the others) is subject to

dismissal pursuant to Rule 12(b)(6) [of the Federal Rules of Civil Procedure].” (Id. at 2.) More

specifically, Defendants argue “[t]he mere denial of a permit . . . is not a violation of RLUIPA”;

“Plaintiff’s Amended Complaint fails to identify any ordinance or legal authority that would have

entitled Morning[S]tar to receive such a permit in 2017”; MorningStar “has not alleged and cannot

show any substantial burden has been imposed on its religious activities”; and “Morning[S]tar has

not alleged and cannot prove that any secular property owner under a similar situation (unfinished

structure left vacant for 30 years) was treated more favorably.” (Id. at 8–10.) Thus, Defendants



                                                 9
“request that the court deny the amendment on the basis of futility and that the action be dismissed

in its entirety.” (Id. at 2.)

                                       II. LEGAL STANDARD

        “A motion filed under Rule 12(b)(6) [of the Federal Rules of Civil Procedure] challenges

the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009).

“In considering a 12(b)(6) challenge to the sufficiency of a complaint, this Rule must be applied

in conjunction with the liberal pleading standard set forth in Federal Rule of Civil Procedure 8(a).”

Jenkins v. Fed. Bureau of Prisons, C/A No. 3:10-1968-CMC-JRM, 2011 WL 4482074, at *2

(D.S.C. Sept. 26, 2011). Rule 8(a) provides that to be legally sufficient, a pleading must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). When considering a motion to dismiss, the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999). A motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support their claim and would entitle them to relief.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. However, a federal district court may dismiss a claim as time-

barred under Rule 12(b)(6) “if the time bar is apparent on the face of the complaint.” Dean v.

Pilgrim’s Pride Corp., 395 F.3d 471, 474 (4th Cir. 2005).



                                                 10
       Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Leave to amend

should be freely given “when justice so requires,” id., unless “the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or the amendment

would [be] futile.” Steinburg v. Chesterfield Cty. Planning Comm’n, 527 F.3d 377, 390 (4th Cir.

2008) (quoting Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006)). See also Cook v. Howard,

484 F. App’x 805, 814 (4th Cir. 2012) (“Rule 15(a)(2) articulates a relatively liberal amendment

policy, in which leave to amend should be ‘freely give[n] when justice so requires.’”). An

amendment is considered futile “if the proposed amended complaint fails to satisfy the

requirements of the federal rules.” United States ex rel. Wilson v. Kellogg Brown & Root, Inc.,

525 F.3d 370, 376 (4th Cir. 2008) (quoting United States ex rel. Fowler v. Caremark RX, LLC,

496 F.3d 730, 740 (7th Cir. 2007)). In other words, a motion to amend should be denied as “futile

when the proposed amended complaint fails to state a claim.” Van Leer v. Deutsche Bank Sec.,

Inc., 479 F. App’x 475, 479 (4th Cir. 2012). The “grant or denial of an opportunity to amend is

within the discretion of the district court.” Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 121

(4th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). See also Fed. R. Civ. P. 15

advisory committee’s note to 1963 amendment (“Rule 15(d) is intended to give the court broad

discretion in allowing a supplemental pleading.”).

                                           III. ANALYSIS

A. MorningStar’s § 1983 and § 1985 Claims

       MorningStar’s Complaint brings “an action for relief and damages pursuant to . . . § 1983,

based upon the continuing violation of [MorningStar]’s rights” under the First, Fifth, and

Fourteenth Amendments of the United States Constitution. (ECF No. 1 at 2 ¶ 8.) “Section 1983



                                                11
provides a federal cause of action, but in several respects relevant here federal law looks to the law

of the State in which the cause of action arose. This is so for the length of the statute of limitations:

It is that which the State provides for personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387

(2007) (emphasis added).

        In South Carolina, the general statute of limitations for personal injury claims is
        codified in S.C. Code Ann. § 15–3–530(5), which provides that the statute of
        limitations is three years for “an action for assault, battery, or any injury to the
        person or rights of another, not arising on contract and not enumerated by law.”
        This three-year statute of limitations has been held to apply to § 1983 claims in the
        United States District Court for the District of South Carolina in several cases. See
        Ward v. Parole, Prob[.], and Pardon Bd., 2007 WL 3377163 (D.S.C. 2007)[;] Rowe
        v. Hill, 2007 WL 1232140 (D.S.C. 2007); Huffman v. Tuten, 446 F. Supp. 2d 455
        (D.S.C. 2006).

Ford v. Georgetown Cty. Sch. Dist., No. 2:17-CV-01884-DCN, 2018 WL 4680134, at *2 (D.S.C.

Sept. 28, 2018), aff’d, No. 18-2260, 2019 WL 1895774 (4th Cir. Apr. 29, 2019). This court holds

the same. Accordingly, since MorningStar’s § 1983 claims arose in South Carolina, these claims

are governed by the three-year statute of limitations that applies to personal injury claims under

South Carolina law. See Wallace, 549 U.S. at 387; S.C. Code Ann. § 15-3-530(5) (West 2019).

This three-year statute of limitations also applies to MorningStar’s § 1985 claim. See Manion v.

N.C. Med. Bd., 693 F. App’x 178, 182 (4th Cir. 2017) (“It is well settled that [§ 1983 and § 1985]

borrow the state’s general personal injury limitations period. . . .” (quoting Jersey Heights

Neighborhood Ass’n v. Glendening, 174 F.3d 180, 187 (4th Cir. 1999))); Pastene v. Beaufort Cty.

Sch. Dist., No. C.A.9:02 3880 23, 2004 WL 3961191, at *2 (D.S.C. Jan. 28, 2004) (“Actions

brought under § 1981, § 1983, and § 1985 are governed by a three[-]year statute of limitations.”).

        In a conclusory statement in its Memorandum in Opposition to Defendants’ Motion to

Dismiss, MorningStar states that “[n]o statute of limitations applies to the constitutional causes of

action, outside the § 1983 claims, nor does the County attempt to argue that such a statute of



                                                   12
limitations exists on the individually-raised constitutional claims.” (ECF No. 24-1 at 26.) As far

as the court can surmise, which it is loath to do, 3 MorningStar seems to argue that it has an implied

right of action under the First, Fifth, and Fourteenth Amendments, and therefore, MorningStar can

sue Defendants for violating its rights under those Amendments without reference to § 1983.

However, MorningStar offers no legal authority for its conclusory contention, and in its own

Complaint, characterizes this suit as “an action for injunctive relief and damages pursuant to 42

U[.]S[.]C[.] [§] 1983, based upon the continuing violation of the plaintiff’s rights under U[.]S.

Const. amend. I, V, and XIV.” (ECF No. 1 at 2 ¶ 8.) Accordingly, the court declines to

affirmatively answer this “serious” 4 and “difficult” 5 question, but notes there is Fourth Circuit

precedent that would appear to foreclose MorningStar’s argument. See Cale v. City of Covington,

Va., 586 F.2d 311, 317–18 (4th Cir. 1978) (“On the whole case, as previously indicated, we are of

the opinion there is no implied cause of action against the municipality under the Fourteenth

Amendment, with jurisdiction under [§] 1331, for the acts of one of its employees. . . . On remand,

Cale should be allowed to proceed with his action under [§] 1983, but not allowed to proceed with

it insofar as he claims it is based on an implied cause of action under the Fourteenth Amendment.”

(emphasis added)). 6 Therefore, the court concludes MorningStar’s constitutional claims are



3
  See Gault v. Thacher, 367 F. Supp. 3d 469, 486 (D.S.C. 2018) (“In response, Gault merely claims
that ‘the Agreement did not allow funds to be transferred to other Vaden Entities to the detriment
of Vaden of Beaufort and [Gault],’ and that ‘defendants are given fair notice of this claim.’ ECF
No. 10 at 21. The court is unimpressed with the lack of arguments by both parties regarding the
cause of action and is uninterested in making their arguments for them.” (alteration in original)).
4
  Chaudhry v. Prince George’s Cty., Md., 626 F. Supp. 448, 455 (D. Md. 1985) (“[T]here is a
serious question whether an implied right of action exists directly under the First Amendment
whereby plaintiff would be entitled to recover damages and an injunction against defendants . . . .”)
5
  Webster Cty. Lumber Co. v. Wayne, 61 F. App’x 63, 66 (4th Cir. 2003) (“Leaving aside for the
moment the difficult question of whether an implied right of action exists against any entity under
the Fourteenth Amendment (a question unaddressed by either party) . . . .”)
6
  Moreover, although the United States Supreme Court has “recognized an implied right of action
against federal officers for violations of the . . . . First Amendment” under Bivens v. Six Unknown
                                                 13
asserted via § 1983 and do not arise under a constitutional private right of action. 7

       Additionally, both Defendants and MorningStar argue a different statute of limitations

should apply to MorningStar’s claims. Defendants argue a two-year statute of limitations should

apply to this lawsuit because “MorningStar’s claims . . . are essentially tort claims against a

governmental entity and its agents,” and “the two-year statute of limitations of South Carolina’s

Tort Claims Act is the most-closely ‘analogous state statute of limitations.’” (ECF No. 15-1 at 9.)

And, MorningStar argues either that no statute of limitations should apply because this “lawsuit is

primarily equitable in nature” and “South Carolina has no statute of limitations for actions in

equity” (ECF No. 24-1 at 24, 26 (citing Dixon v. Dixon, 608 S.E.2d 849, 855 (S.C. 2005)); or,

under § 1983, a ten-year statute of limitations should apply because the most analogous South

Carolina statute to this case is the South Carolina Religious Freedom Act,” codified at S.C. Code

Ann. § 1-32-10–60. (Id. at 27.) Both parties maintain the court should apply “‘the analogous state

statute of limitations’ to determine whether claims brought under § 1983 are timely.” (ECF No.

15-1 at 9 (citing Perez v. S.C. Dep’t. of Labor, Licensing & Reg., 2018 WL 2455093 (slip op.)

(D.S.C. June 1, 2018); Wallace v. Kato, 549 U.S. 384, 387 (2007); Owens v. Baltimore City State’s

Attorneys Office, 767 F.3d 379, 388 (4th Cir. 2014)).) (See also ECF No. 24-1 at 27.)

       However, in Wallace v. Kato, the United States Supreme Court used the analogous state

statute of limitations only because of “the common law’s distinctive treatment of the torts of false

arrest and false imprisonment.” 549 U.S. at 389. The Court determined that “[t]he running of the

statute of limitations on false imprisonment is subject to a distinctive rule—dictated, perhaps, by



Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), the court is unaware of similar
precedent as to state officials, who are usually sued under § 1983. Wood v. Moss, 572 U.S. 744,
757 (2014) (emphasis added).
7
  The court’s conclusion applies to the first, second, third, and fifth causes of action asserted in
MorningStar’s Complaint. (ECF No. 1 at 78–83, 84 ¶¶ 331–47, 350–51.)
                                                 14
the reality that the victim may not be able to sue while he is still imprisoned.” Id. But, where there

is no “refinement to be considered based on the common law’s distinctive treatment of the torts,”

and when “[t]he running of the statute of limitations . . . is [not] subject to a distinctive rule,” id.

at 388, 389, Wallace makes clear that the statute of limitations for § 1983 claims “is that which the

State provides for personal-injury torts,” id. at 387. And, the United States Court of Appeals for

the Fourth Circuit has held the same in several recent cases. See DePaola v. Clarke, 884 F.3d 481,

486 (4th Cir. 2018) (“In cases brought under Section 1983, we apply the statute of limitations for

personal injuries of the state in which the alleged violations occurred.”); Tommy Davis Const., Inc.

v. Cape Fear Pub. Util. Auth., 807 F.3d 62, 66–67 (4th Cir. 2015) (“The statute of limitations for

all § 1983 claims is borrowed from the applicable state’s statute of limitations for personal-injury

actions, even when a plaintiff’s particular § 1983 claim does not involve personal injury.” (citing

Wilson v. Garcia, 471 U.S. 261, 275–80 (1985); Wallace, 549 U.S. at 387)); Logar v. W. Virginia

Univ. Bd. of Governors, 493 F. App’x 460, 462 (4th Cir. 2012) (“To determine the applicable

statute of limitations for a § 1983 claim, a court must look to the state statute of limitations for

personal injury torts.”). Accordingly, as the parties do not claim there exists “a refinement to be

considered arising from the common law’s distinctive treatment” of MorningStar’s claims, or that

“the running of the statute of limitations [for those claims] is subject to a distinctive rule,” in

accordance with Wallace and Fourth Circuit precedent, the court will apply the three-year statute

of limitations that applies to personal injury claims in South Carolina. See S.C. Code Ann. § 15-

3-530(5) (West 2019).

       The court also rejects MorningStar’s invitation to apply no statute of limitations based on

its contention that this “lawsuit is primarily equitable in nature.” (ECF No. 24-1 at 24.) First,

although MorningStar’s Complaint includes claims for an injunction and a declaratory judgment,



                                                  15
this action is not primarily equitable in nature because MorningStar also requests both a trial by

jury and monetary damages, which are indicative of an action at law. 8 See City of Monterey v. Del

Monte Dunes at Monterey, Ltd., 526 U.S. 687, 709 (1999) (“[A] § 1983 suit seeking legal relief is

an action at law within the meaning of the Seventh Amendment.”); id. at 710 (“Damages for a

constitutional violation are a legal remedy.”); Chauffeurs, Teamsters & Helpers, Local No. 391 v.

Terry, 494 U.S. 558, 570 (1990) (“Generally, an action for money damages was “the traditional

form of relief offered in the courts of law.” (quoting Curtis v. Loether, 415 U.S. 189, 196 (1974)));

Keller v. Prince George’s Cty., 827 F.2d 952, 955–56 (4th Cir. 1987) (“A jury trial is similarly

unavailable in a § 1983 action if only equitable relief is sought.”). Thus, if anything, both legal

and equitable claims coexist in MorningStar’s Complaint.

       When “legal and equitable claims coexist, equitable remedies will be withheld if an

applicable statute of limitations bars the concurrent legal remedy.” In re Minh Vu Hoang, No.

CIV.A. DKC 12-0593, 2014 WL 937949, at *8 (D. Md. Mar. 10, 2014) (quoting Gilbert v. City of

Cambridge, 932 F.2d 51, 57 (1st Cir. 1991)). See also Russell v. Democracy Fed. Credit Union,

No. TJS-17-1703, 2019 WL 918887, at *3 n.4 (D. Md. Feb. 25, 2019) (“To prevent plaintiffs from

making a mockery of the statute of limitations by the simple expedient of creative labelling—




8
  “Actions for declaratory judgments are neither legal nor equitable, and courts have therefore had
to look to the kind of action that would have been brought had Congress not provided the
declaratory judgment remedy.” In re Lockheed Martin Corp., 503 F.3d 351, 359 (4th Cir. 2007)
(quoting Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 284 (1988)). Moreover,
“[t]he United States Court of Appeals for the Fourth Circuit, and many of her sister circuits, have
found that claims for declaratory relief are governed by the period of limitations applicable to the
substantive claims underlying the action.” Poly-Med, Inc. v. Novus Sci. Pte. Ltd., No. 8:15-CV-
01964-JMC, 2018 WL 4223443, at *4 (D.S.C. Aug. 27, 2018) (citing Int’l Ass’n of Machinists &
Aerospace Workers v. Tenn. Valley Auth., 108 F.3d 658, 668 (6th Cir. 1997); Gatto v. Meridian
Med. Assocs., Inc., 882 F.2d 840, 842 (3d Cir. 1989); Lawrence v. Cooper, 398 F. App’x 884, 887
n.2 (4th Cir. 2010)). Thus, MorningStar’s declaratory judgment claim is governed by the statute
of limitations applicable to MorningStar’s § 1983 claims.
                                                 16
styling an action as one for declaratory relief rather than for damages—courts must necessarily

focus on the substance of an asserted claim as opposed to its form. It is settled, therefore, that

where legal and equitable claims coexist, equitable remedies will be withheld if an applicable

statute of limitations bars the concurrent legal remedy.” (quoting Gilbert v. City of Cambridge,

932 F.2d 51, 57–58 (1st Cir. 1991))); Bishop v. Henry Modell & Co., No. 08 CIV. 7541 (NRB),

2009 WL 3762119, at *6 (S.D.N.Y. Nov. 10, 2009) (“[W]here a federal right is at issue, a statute

of limitations that would bar a legal remedy (such as damages) also bars a request for equitable

relief. The fact that plaintiff seeks equitable relief in addition to monetary damages does not

exempt him from the three-year statutes of limitations that govern his claims under §§ 1981, 1982,

1983, and 1985(3), or the one-year limitations period that governs his claim under § 1986.”).

Therefore, even though MorningStar’s Complaint presents both legal and equitable claims, if

MorningStar’s legal § 1983 and 1985 claims are barred by the statute of limitations, so are its

equitable claims.

       To resolve whether MorningStar’s constitutional claims are procedurally time-barred, the

court must first determine when MorningStar’s claims accrued. While the statute of limitations

for § 1983 and 1985 claims is a matter of state law, “the accrual date of a § 1983 cause of action

is a question of federal law that is not resolved by reference to state law.” Wallace, 549 U.S. at

388. See also Nat’l Advert. Co. v. City of Raleigh, 947 F.2d 1158, 1162 (4th Cir. 1991) (“While

the statutory limitations period for § 1983 actions is borrowed from state law, ‘[t]he time of accrual

of a civil rights action is a question of federal law.’” (quoting Cox v. Stanton, 529 F.2d 47, 50 (4th

Cir. 1975)) (alteration in original)). “Under federal law, an action accrues when the plaintiff knows

or has reason to know of the injury giving rise to the action.” Battle v. Morrison, No. 97-1637,

1998 WL 116169, at *2 (4th Cir. Mar. 17, 1998). See also Fayemi v. Offerman, 99 F. App’x 480,



                                                 17
481 (4th Cir. 2004) (“Under federal law, a cause of action accrues and the statute of limitations

commences ‘when the plaintiff possesses sufficient facts about the harm done to him that

reasonable inquiry will reveal his cause of action.’” (quoting Nasim v. Warden, Md. House of

Corr., 64 F.3d 951, 955 (4th Cir. 1995))).

       All of MorningStar’s claims are premised upon its discovery of the two emails from Baker

and Motz, which MorningStar argues made it aware the County had allegedly been discriminating

against MorningStar on the basis of religion. (ECF No. 1 at 51–69 ¶¶ 215–93.) MorningStar’s

Complaint does not provide a date for discovery of the two emails, but does state it discovered the

emails “[a]fter the state lawsuit got underway [during] reciprocal discovery.” (Id. at 51 ¶ 213).

Defendants assert

       [MorningStar’s] claims against Motz and Baker are premised upon documents
       produced in the State Court Action prior to February 3, 2015. See Complaint ¶¶
       213 – 215. Even in its answers to Local Rule 26.01 Interrogatories, Morningstar
       affirms that it first became aware of Defendants’ alleged “constitutional violations
       . . . during the discovery period of the [State Court Action].” See Morningstar
       Answer to Local Rule 26.01 Int. E (Doc. Entry 5 at 5). In fact, Morning[S]tar
       sought, unsuccessfully, to introduce evidence of Defendants’ alleged
       “constitutional violations” in the State Court Action. See February 3, 2015 Order
       in State Court Action, at 9 (ROA at 25) (“Morning[S]tar’s attempt to introduce Mr.
       Motz’s personal views and emailed comments as evidence of the County’s alleged
       bias is not permitted.”).

(ECF No. 15-1 at 10.) As MorningStar has raised no dispute of Defendants’ dating of the emails,

the court finds that for purposes of determining when MorningStar’s § 1983 and 1985 claims

accrued, MorningStar discovered the emails prior to February 3, 2015. 9 MorningStar filed suit in



9
  Under the Federal Rules of Evidence, the court may take judicial notice of a fact “that is not
subject to reasonable dispute” because it is either “generally known within the trial court’s
territorial jurisdiction” or “can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)–(2). “The most frequent use of judicial
notice of ascertainable facts is in noticing the content of court records.’” Colonial Penn Ins. Co. v.
Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (quoting 21 C. Wright & K. Graham, Federal Practice
and Procedure: Evidence § 5106 at 505 (1977)). This includes “tak[ing] notice of proceedings in
                                                 18
this court on November 14, 2018, which is more than three (3) years after its discovery of the

emails sent by Baker and Motz.

       But, MorningStar contends that it has

       alleged a conspiracy that originated with or perhaps even before the Baker and Motz
       emails, followed by a continuing course of conduct directly related to that
       conspiracy, being carried on through the present day, as evidenced by the County’s
       arbitrary and inexplicable refusal to lift the artificial ‘default’ status that has
       interfered with MorningStar’s ability to obtain financing.

(ECF No. 24-1 at 31–32.) MorningStar specifically points to the County’s August 24, 2017

“arbitrar[y] deni[al] [of] a basic building permit . . . to do maintenance upon its sacred Tower []

for no legally valid reason.” (Id.) However, the court finds that under Nat’l Advert. Co. v. City of

Raleigh, 947 F.2d 1158 (4th Cir. 1991), and Miller v. King George Cty., 277 F. App’x 297 (4th

Cir. 2008), the continuing violation exception is inapplicable.

       “In general, ‘[t]o establish a continuing violation . . . the plaintiff must establish that the

unconstitutional or illegal act was a . . . fixed and continuing practice.’” Nat’l Advert., 947 F.2d at

1166 (quoting Perez v. Laredo Junior College, 706 F.2d 731, 733 (5th Cir. 1983)).

       The challenged action must be repeated within the statute of limitations period. As
       the Perez court observed in the context of employment discrimination:

           If the discrimination alleged is a single act, the statute begins to run at the
           time of the act. If, on the other hand, the statutory violation does not occur
           at a single moment but in a series of separate acts and if the same alleged
           violation was committed at the time of each act, then the limitations period
           begins anew with each violation and only those violations preceding the
           filing of the complaint by the full limitations period are foreclosed.

       Id. at 733–34 (footnotes omitted).


other courts, both within and without the federal judicial system, if those proceedings have a direct
relation to matters at issue.” Id. (quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169,
1172 (10th Cir. 1979)). See also Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 397 (4th Cir. 2006)
(“Witthohn marshalls no plausible argument that the state court records should not have been
reviewed on a motion to dismiss. A district court may clearly take judicial notice of these public
records, and Witthohn does not dispute their authenticity.”).
                                                  19
       With respect to statutory or regulatory challenges, we have previously found a
       continuing violation where regulations continued to be applied to persons within
       the statutory limitations period. Virginia Hospital Ass’n v. Baliles, 868 F.2d 653,
       663 (4th Cir. 1989), affirmed, 496 U.S. 498 . . . (1989). Yet we have found no
       continuing violation where any harm to the plaintiff stemmed only from the initial
       application of a regulatory prohibition. Ocean Acres Ltd. v. Dare County Bd. of
       Health, 707 F.2d [103,] 106 [(4th Cir. 1983)].

Id. at 1167. In National Advertising, the appellant’s claimed harm was that a 1983 ordinance

passed by the City of Raleigh, North Carolina, “restricted the use of its property without providing

just compensation.” See 947 F.2d at 1167. The Fourth Circuit held there was no continuing

violation by the City of Raleigh:

       [t]he restriction on use and the economic loss of which National complains occurred
       upon enactment of the ordinance. No City action since then has added to National’s
       alleged injury or otherwise constituted a taking. Seeking to avoid this conclusion,
       National points to a January 1989 letter from Raleigh, informing it that its
       nonconforming signs would have to be removed by April 1989, as a later wrongful
       act committed by the City within three years of National’s suit. This argument
       misses the mark. The letter was not a new wrongful act, but merely a reminder of
       the restriction placed on National’s signs in 1983. It caused National no additional
       injury, and is not itself the source of the alleged taking. The fact that National’s
       signs ultimately were required to be removed or brought into conformity by April
       1989 was one of the effects of their being deemed nonconforming upon enactment
       of the ordinance, not a separate violation.

Id. In Miller, applying the factors defined in National Advertising, the Fourth Circuit found

       there was no continuing violation . . . . [because] the harm to the Millers occurred
       when they were found in violation of the zoning ordinance in 2001. The additional
       “violations” cited by the Millers were merely the County’s attempts to bring the
       Millers into compliance and were in large part caused by the Millers’ refusal to
       comply with county and court orders. It was entirely foreseeable to the Millers that
       their continued failure to conform to the zoning requirements would result in civil
       and criminal penalties. Once they were cited for a zoning violation, the Millers
       were in a position to challenge the ordinance in state and federal court. In fact, if
       any unfairness could occur in this case, it would result from permitting the Millers
       to challenge the 2001 finding that they were in violation of zoning laws nearly six
       years after notice of the violation. Accordingly, we find that the continuing
       violation exception is inapplicable in this case.




                                                20
Miller, 277 F. App’x at 299–300 (footnote omitted). Similarly to National Advertising and Miller,

the County’s August 24, 2017 denial of a building permit to MorningStar was not a new wrongful

act, but a consequence of the state litigation commenced by MorningStar to challenge the County

declaring MorningStar in default of the Agreement, which is the harm alleged by MorningStar.

(See ECF No. 1 at 48 ¶¶ 202–03 (“That permit request was denied by the County, on or about

August 24, 2017[,] using the excuse that the matter was in litigation.”)).) As to unfairness,

considering MorningStar discovered the Baker and Motz emails, at the latest, in February 2015,

but did not commence this federal action until November 2018, the court does not find any

unfairness would result from finding the continuing wrong exception inapplicable. See Nat’l

Advert., 947 F.2d at 1167. Accordingly, because MorningStar filed this federal § 1983 action on

November 14, 2018, which is more than three (3) years after its discovery of the emails by

Defendants Baker and Motz, the court concludes all of MorningStar’s causes of action under §§

1983 and 1985 are untimely. MorningStar’s §§ 1983 and 1985 causes of action are the first,

second, third, fifth and sixth causes of action in the Complaint. (ECF No. 1 at 78–83, 84–85 ¶¶

331–47, 350–53.)

       And, as previously explained, because the court finds MorningStar’s § 1983 claims time-

barred, so to does it find MorningStar’s injunction and declaratory judgment claims, which are the

seventh and tenth causes of action in MorningStar’s Complaint. See Poly-Med, Inc. v. Novus Sci.

Pte. Ltd., No. 8:15-CV-01964-JMC, 2018 WL 4223443, at *4 (D.S.C. Aug. 27, 2018) (“The

United States Court of Appeals for the Fourth Circuit, and many of her sister circuits, have found

that claims for declaratory relief are governed by the period of limitations applicable to the

substantive claims underlying the action.” (citing Int’l Ass’n of Machinists & Aerospace Workers

v. Tenn. Valley Auth., 108 F.3d 658, 668 (6th Cir. 1997); Gatto v. Meridian Med. Assocs., Inc.,



                                               21
882 F.2d 840, 842 (3d Cir. 1989); Lawrence v. Cooper, 398 F. App’x 884, 887 n.2 (4th Cir.

2010))).

B. MorningStar’s State Law Claims

          As all of MorningStar’s federal claims and claims for an injunction and declaratory

judgment are time-barred, only three (3) causes of action remain in MorningStar’s Complaint: (1)

the fourth cause of action, which alleges a violation of the South Carolina Religious Freedom Act,

S.C. Code Ann § 1-32-10–60; (2) the eighth cause of action, which alleges a violation of Article

I, Section 2 of the South Carolina Constitution; and (3) the ninth cause of action, which alleges

violation of Article VIII, Section 17 of the South Carolina Constitution. (ECF No. 1 at 83, 85–86

¶¶ 348–49, 354–57.) Defendants argue these claims are barred by the doctrine of res judicata. 10

(ECF No. 15-1 at 5–8.) However, the court disagrees and finds res judicata does not bar these

claims.

          “[A]n affirmative defense such as res judicata may be raised under Rule 12(b)(6) ‘only if

it clearly appears on the face of the complaint.’” Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir.

2000) (quoting Richmond, Fredericksburg & Potomac R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993)). “[W]hen entertaining a motion to dismiss on the ground of res judicata, a court may take

judicial notice of facts from a prior judicial proceeding when the res judicata defense raises no

disputed issue of fact.” Andrews, 201 F.3d at 524. “Under the doctrine of res judicata, ‘a final

judgment on the merits bars further claims by parties or their privies based on the same cause of

action.’” Id. at 524 (quoting Montana v. United States, 440 U.S. 147, 153 (1979)). “Generally,



10
  Defendants argued all of MorningStar’s claims were barred by both res judicata and the statute
of limitations. However, as the court interprets the County’s Motion to Dismiss, the County did
not actually argue that MorningStar’s state law claims are barred by the statute of limitations. (See
ECF No. 15-1 at 8–10.) Accordingly, the court finds that res judicata is the County’s only
argument for dismissal of MorningStar’s state law claims.
                                                 22
the preclusive effect of a judgment rendered in state court is determined by the law of the state in

which the judgment was rendered.” Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 162 (4th

Cir. 2008).

        In South Carolina,

        [r]es judicata bars subsequent actions by the same parties when the claims arise out
        of the same transaction or occurrence that was the subject of a prior action between
        those parties. Under the doctrine of res judicata, “[a] litigant is barred from raising
        any issues which were adjudicated in the former suit and any issues which might
        have been raised in the former suit.”

Plum Creek Dev. Co. v. City of Conway, 512 S.E.2d 106, 109 (S.C. 1999) (quoting Hilton Head

Center of S.C., Inc. v. Public Service Comm’n of S.C., 362 S.E.2d 176, 177 (S.C. 1987)). “Res

judicata may be applied if (1) the identities of the parties are the same as in the prior litigation, (2)

the subject matter is the same as in the prior litigation, and (3) there was a prior adjudication of the

issue by a court of competent jurisdiction.” Catawba Indian Nation v. State, 756 S.E.2d 900, 907

(S.C. 2014).

        Regardless of whether the first two (2) elements of res judicata are satisfied, the court finds

MorningStar’s state law claims are not barred by res judicata because the third element—whether

there was a prior adjudication of the issue by a court of competent jurisdiction—is not met. See

Stone v. Roadway Express, Employer, 627 S.E.2d 695, 697 (S.C. 2006) (“Res judicata requires

three elements be met . . . .”); Judy v. Judy, 677 S.E.2d 213, 218 (S.C. Ct. App. 2009), aff’d, 712

S.E.2d 408 (S.C. 2011) (“The circuit court erred in declining to dismiss James’s suit for waste on

the basis of res judicata because Ronnie satisfied all three required elements.” (emphasis added)).

In its state court complaint, filed in the York County Court of Common Pleas, MorningStar

asserted three claims: (1) declaratory judgment, (2) breach of contract, and (3) breach of covenant

of good faith and fair dealing. (ECF No. 15-2 at 4–6.) MorningStar claimed the County breached



                                                   23
the Agreement by (1) “failing to [] notify Morning[S]tar . . . when or if the site plan had been

approved, as provided in the Agreement,” (2) “defaulting Morning[S]tar . . . without grounds or

justification,” (3) “failing to participate in the mediation process in good faith,” and (4) “breaching

the implied covenant of good faith and fair dealing inherent in the Agreement.” (Id. at 5–6.) As

to its declaratory judgment claim, MorningStar requested that the court declare (1) “Morning[St]ar

. . . was not obligated to provide [the] County with bid, [payment] and performance bonds before

receiving approval of the site plan”; (2) “Morning[S]tar . . . did not default under the Agreement”;

(3) “[the] County materially breached the Agreement”; (4) “[the] County’s breach of the

Agreement occurred at a time when Morning[S]tar . . . had not defaulted under the Agreement”;

and (5) “Morning[S]tar . . . has been damaged as a result of [the] County’s material breach of the

Agreement.” (Id. at 4–5.) The York County Court of Common Pleas entered judgment for the

County “because Morning[S]tar could not provide evidence of damages . . . . Without the damages

element, Morning[S]tar could not state a claim for breach of contract.” Morningstar Fellowship

Church v. York Cty., No. 2015-002460, 2018 WL 2979771, at *2 (S.C. Ct. App. June 13, 2018).

Prior to entering judgment for the County, the York County Court of Common Pleas granted

several of the County’s Motions in Limine, including one that excluded the email from Motz that

is at issue in this case. (ECF No. 15-4.) The York County Court of Common Pleas found Motz’s

alleged bias could not be imputed to the County, and that South Carolina caselaw showed “the

personal motivations [of] . . . Motz or any other member of the . . . Council . . . in voting to hold

Morning[S]tar in default is not a proper inquiry in this case.” (Id. at 23–24.) Finally, the York

County Court of Common Pleas granted the County summary judgment as to MorningStar’s

breach of covenant of good faith and fair dealing claim because “[i]n [South Carolina], there is no




                                                  24
separate cause of action for breach of the covenant of good faith and fair dealing.” 11 (Id. at 11–

12.) Thus, the issue adjudicated by the York County Court Common of Pleas was whether the

County breached the Agreement. At issue in the present litigation before this court is not whether

MorningStar was required to provide the County with bid, payment, and performance bonds before

receiving approval of the site plan, whether the County breached the Agreement, or whether

MorningStar was actually in default of the Agreement. At issue in the present litigation is whether

the County substantially burdened MorningStar’s exercise of religion in violation of the South

Carolina Religious Freedom Act and the South Carolina Constitution. (See ECF No. 1 at 3, 85–

86 ¶¶ 348–49, 354–57.) These issues were not adjudicated in the prior state litigation, and

therefore, are not res judicata. See Stone v. Roadway Express, Employer, 627 S.E.2d 695, 698

(S.C. 2006) (“Here, the parties are different, and the issue is not the amount of compensation due

but rather whether the right to compensation survives Stone’s death. Res judicata does not bar

appellants’ statute-based defense to respondent’s dependency claim.”); Plott v. Justin Enterprises,

649 S.E.2d 92, 95 (S.C. Ct. App. 2007) (“Although res judicata may apply even though the plaintiff

in the first suit proceeded under a different legal theory, ‘where the second suit is upon a different

claim, the former judgment is conclusive only as to those issues actually determined.’” (footnote

omitted) (quoting Johnston–Crews Co. v. Folk, 111 S.E. 15, 19 (S.C. 1922)).

C. MorningStar’s Motion to Amend

       The court now turns to MorningStar’s Motion to Amend. (ECF No. 28.) Under Rule

15(a)(2) of the Federal Rules of Civil Procedure, leave to amend should be freely given “when




11
  The South Carolina Court of Appeals affirmed the York County Court of Common Pleas’ entry
of judgment for the County and exclusion of the Motz email and denied MorningStar’s Petition
for Rehearing. See Morningstar Fellowship Church v. York Cty., No. 2015-002460, 2018 WL
297977 (S.C. Ct. App. June 13, 2018). (See also ECF No. 15-6.)
                                                 25
justice so requires,” id., unless “the amendment would be prejudicial to the opposing party, there

has been bad faith on the part of the moving party, or the amendment would [be] futile.” Steinburg

v. Chesterfield Cty. Planning Comm’n, 527 F.3d 377, 390 (4th Cir. 2008) (quoting Laber v.

Harvey, 438 F.3d 404, 426 (4th Cir. 2006)). See also Cook, 484 F. App’x at 814 (“Rule 15(a)(2)

articulates a relatively liberal amendment policy, in which leave to amend should be ‘freely give[n]

when justice so requires.’”). A motion to amend should be denied as “futile when the proposed

amended complaint fails to state a claim.” Van Leer v. Deutsche Bank Sec., Inc., 479 F. App’x

475, 479 (4th Cir. 2012).

       MorningStar seeks to amend its Complaint by “add[ing] a cause of action for violation of

the federal Religious Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C.

§§2000cc–2000-cc-5.”        (ECF No. 28 at 1.)        RLUIPA “contains two provisions limiting

governmental regulation of land use with respect to religious exercise.” Andon, LLC v. City of

Newport News, Va., 813 F.3d 510, 514 (4th Cir. 2016).

       The first such RLUIPA provision prohibits governmental entities from imposing
       land use restrictions that: (1) treat a religious organization “on less than equal
       terms” with a nonreligious organization; or (2) discriminate against any
       organization on the basis of religion. 42 U.S.C. § 2000cc(b)(1), (2).

       The second RLUIPA provision addressing governmental regulation of land use, on
       which the plaintiffs base their claim, does not require a showing of discriminatory
       governmental conduct. 42 U.S.C. § 2000cc(a)(1); see Bethel [World Outreach
       Ministries v. Montgomery Cty. Council], 706 F.3d [548,] 557 [(4th Cir. 2013)].
       Instead, this provision prohibits a governmental entity from imposing or
       implementing a

           land use regulation . . . that imposes a substantial burden on the religious
           exercise of a person, including a religious assembly or institution, unless the
           government demonstrates that imposition of the burden on that person,
           assembly, or institution (A) is in furtherance of a compelling governmental
           interest; and (B) is the least restrictive means of furthering that compelling
           governmental interest.

       42 U.S.C. § 2000cc(a)(1).

                                                 26
Id.

       In its First Amended Complaint, MorningStar asserts both discrimination and substantial

burden claims under RLUIPA. (ECF No. 28-1 at 94–109 ¶¶ 362–419.) Defendants argue

MorningStar’s amendment is futile because “MorningStar purchased the property knowing that

the burden it complains of now (i.e. demolishing the Tower) was required,” and “the alleged

burdens were self-imposed and are not substantial to its religious practices.” (ECF No. 31 at 6.)

As to MorningStar’s RLUIPA discrimination claim, Defendants argue “the proposed amended

complaint fails to identify any specific facts that would support a prima facie claim of

discrimination,” and, more specifically, that “Morningstar has not alleged and cannot prove that

any secular property owner under a similar situation . . . was treated more favorably.” (Id. at 10.)

       “To state a RLUIPA claim, [the plaintiff] need only plead facts tending to show a

substantial burden on his exercise of sincerely held religious beliefs.” Jehovah v. Clarke, 798 F.3d

169, 179 (4th Cir. 2015).     In its proposed First Amended Complaint, MorningStar asserts

Defendants violated RLUIPA by “refus[ing] to [g]rant MorningStar a basic, routine, limited

building permit on August 24, 2017.” (ECF No. 28-1 at 94 ¶ 363.) The County denied

MorningStar’s request by letter dated August 24, 2017, stating “[n]o restoration activities are

authorized for this building, and in light of the ongoing litigation, the violation of the Planned

Development Plan adopted by the . . . Council [o]n January 10, 2005, and the . . . Agreement, the

permit application is denied.” (Id. at 99 ¶ 385; 100–01 ¶ 390.) MorningStar alleges that it

requested this building permit on June 30, 2017, and that “[t]he very maintenance and upkeep of

its sacred Tower is considered by MorningStar to be an act of worship, which is protected by the

First Amendment of the United States Constitution.” (Id. at 98 ¶¶ 378–79.) MorningStar alleges

that this denial “has imposed a substantial burden on [MorningStar’s] religious exercise in

                                                27
violation of RLUIPA” because “[t]he County has not demonstrated that denying the permit furthers

a compelling governmental interest using the least restrictive means, and the denial “constitutes

discrimination against MorningStar on the basis of religion or religious denomination.” (Id. at

108–09 ¶¶ 416–18.)

       In Andon, the Fourth Circuit revisited its decision in Bethel, finding that the plaintiff in

Bethel “presented a triable RLUIPA claim, because the regulations substantially pressured the

plaintiff to modify and ultimately to abandon its pre-existing plan to construct a church.” 813 F.3d

at 515 (citing Bethel, 706 F.3d at 556–59). The court reasoned that “although other real property

may have been available for the plaintiff to purchase, the ‘delay, uncertainty, and expense’ of

selling the plaintiff's property and finding an alternate location increased the burden imposed on

the plaintiff's religious exercise.” Id. (quoting Bethel, 706 F.3d at 557–58). In concluding that the

plaintiff in Bethel presented a triable RLUIPA claim, the Fourth Circuit “emphasized that a critical

function of RLUIPA’s substantial burden restriction is to protect a plaintiff’s reasonable

expectation to use real property for religious purposes.” Id. Based on this reasoning in Andon, the

court finds MorningStar has pled facts tending to show a substantial burden on its exercise of

sincerely held religious beliefs, as the gravamen of MorningStar’s RLUIPA claim is that it cannot

use the Tower for religious purposes as a result of the County’s denying MorningStar building

permits. (See, e.g., ECF No. 28-1 at 95–96, 98–99, 101 ¶¶ 368, 378–381, 393.) Defendants

maintain that MorningStar purchased the property knowing the Tower would be destroyed, but

accepting the Plaintiff’s allegations as true, the potential destruction of the Tower was not in place

when MorningStar purchased the property in 2004, as it was a provision in the Agreement executed

on January 13, 2008. (Id. at 4, 22 ¶¶ 19, 84.) Moreover, MorningStar’s RLUIPA claim challenges




                                                 28
the denial of permits to maintain the Tower, not the demolition clause in the Agreement. (See id.

at 94 ¶ 363.)

       The court also finds MorningStar has pled sufficient facts to state a claim for discrimination

under RLUIPA. Here, the court is guided by the Fourth Circuit’s opinion in Jesus Christ Is the

Answer Ministries, Inc. v. Baltimore Cty., Md., 915 F.3d 256 (4th Cir. 2019), as amended (Feb.

25, 2019). In Jesus Christ Is the Answer Ministries, the Fourth Circuit held that “[u]nder RLUIPA,

a plaintiff need only establish a prima facie claim of religious discrimination, after which the

defendant bears the burden of persuasion on all elements of the claim.” 915 F.3d at 263.

Therefore, “[s]o long as a plaintiff alleges a plausible prima facie claim of discrimination, a court

may not dismiss that claim—even if the defendant advances a nondiscriminatory alternative

explanation for its decision, and even if that alternative appears more probable.”           Id.   In

determining whether the plaintiff has alleged a plausible discrimination claim under RLUIPA, the

Fourth Circuit found that “RLUIPA’s nondiscrimination provision doesn’t require a comparison

to similarly situated entities.” Id. The court went on to find that “[t]he Church has alleged that

the Board’s dismissal of Ware’s second petition was motivated by religious discrimination. This

allegation is enough to make out a prima facie claim of religious discrimination, provided that the

Church can establish discriminatory intent.” Id. See also id. at 264 (“Accordingly, when we draw

reasonable inferences in [p]laintiffs’ favor and consider RLUIPA’s ‘very broad protection for

religious liberty,’ Holt v. Hobbs, . . . 135 S.Ct. 853, 859 . . . (2015), we are convinced that, as

alleged, the neighbors displayed the behavior Congress sought to eradicate from zoning

decisions.”).

       Here, MorningStar alleges that the County’s August 24, 2017 denial of its request for

building permits was motivated by religious discrimination, pointing to the emails of Baker and



                                                 29
Motz. (See, e.g., ECF No. 28-1 at 96 ¶ 369.) Contrary to the County’s argument, it is not fatal to

MorningStar’s amendment that it does not “allege[] and cannot prove that any secular property

owner under a similar situation . . . was treated more favorably.” (ECF No. 31 at 10.) See Jesus

Christ Is the Answer Ministries, 915 F.3d at 263 (“RLUIPA’s nondiscrimination provision doesn’t

require a comparison to similarly situated entities.”). Accordingly, accepting MorningStar’s

allegations as true, considering “RLUIPA’s ‘very broad protection for religious liberty,’” 12 and

mindful of Rule 15(a)’s “liberal amendment policy,” 13 the court, in its discretion, finds

MorningStar’s amendment is not futile and grants MorningStar’s Motion.

                                        IV. CONCLUSION

       The court GRANTS IN PART and DENIES IN PART Defendants’ Motion to Dismiss

(ECF No. 15.) Specifically, the court DISMISSES all of MorningStar’s federal claims, which are

its first through third, fifth through seventh, and tenth causes of action, as untimely. The court

DENIES Defendants’ Motion as to MorningStar’s state law claims, which are the fourth, eighth,

and ninth causes of actions. The court also GRANTS MorningStar’s Motion to Amend.

       IT IS SO ORDERED.




                                                    United States District Judge
June 17, 2019
Columbia, South Carolina




12
 Jesus Christ Is the Answer Ministries, 915 F.3d at 264 (quoting Holt, 135 S.Ct. at 859).
13
 Cook, 484 F. App’x at 814 (“Rule 15(a)(2) articulates a relatively liberal amendment policy, in
which leave to amend should be ‘freely give[n] when justice so requires.’”).
                                               30
